UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 10, 2012 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or otherjurisdiction ofincorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 10, 2012, our Board of Trustees elected Israel Rosenzweig to serve as a Class II member of the Board of Trustees (with a term expiring at our 2013 Annual Meeting of Shareholders) and as its Vice Chairman.Mr. Rosenzweig has served as our Senior Vice President since April 1998, and has served, for more than the past ten years, in senior management positions with certain entities affiliated with us.Information regarding related party transactions involving Mr. Rosenzweig is set forth in our proxy statement filed with the Securities and Exchange Commissions on January 27, 2012 under the caption “Certain Relationships and Related Party Transactions.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRT REALTY TRUST Date:September 10, 2012 By: /s/ Simeon Brinberg Simeon Brinberg Senior Vice President
